Citation Nr: 1631770	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  14-28 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity claimed as the result of herbicide exposure.  

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity claimed as the result of herbicide exposure.  

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity claimed as the result of herbicide exposure.  

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity claimed as the result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	J. Woods, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1962 to May 1970.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Indianapolis, Indiana, Regional Office (RO) which denied service connection for both peripheral neuropathy of the hands and peripheral neuropathy of the feet claimed as the result of herbicide exposure.  In July 2014, the RO denied service connection for peripheral neuropathy of the right upper extremity, the left upper extremity, the right lower extremity, and the left lower extremity claimed as the result of herbicide exposure.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection for peripheral neuropathy of the right upper extremity, the left upper extremity, the right lower extremity, and the left lower extremity is warranted secondary to his presumed herbicide exposure while in the Republic of Vietnam.  He advances that he initially experienced recurrent numbness and pain in his feet during active service following his return from the Republic of Vietnam.  In his March 2016 Brief in Response to 90 Day Letter, the Veteran's attorney requested that the Veteran be afforded a VA examination to address the nature and etiology of his recurrent peripheral neuropathy.  

In his August 2011 notice of disagreement (NOD), the Veteran advanced that: "[a]fter my tour in Vietnam, I was stationed at Schofield Barracks in Hawaii, from August 1969 thru May 1970;" "[i]n the spring of 1970, I was having a lot of pain and numbness in my feet and went on sick call and was given Tylenol first, then Tylenol with codeine;" and "[t]hey had no explanation for my symptoms and I have been on pain medications ever since."  Documentation of the cited in-service treatment at the Army's Schofield Barracks' medical facility in 1970 is not of record.  

Clinical documentation dated after January 2011 is not of record.  

VA should obtain all relevant military, VA, and private clinical documentation and other records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  When a veteran identifies clinical treatment associated with specific military facilities, VA has a duty to either undertake an exhaustive record search or explain why such action is not justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  

VA clinical documentation dated in January 2011 indicates that the Veteran was diagnosed with "unspecified idiopathic peripheral neuropathy."  The Veteran has not been afforded a VA examination which addresses the Veteran's peripheral neuropathy and its relationship, if any, to active service and his presumed herbicide exposure while in the Republic of Vietnam.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:
1.  Contact the National Personnel Record Center (NPRC) and/or the appropriate service entity and request that a search be made of the records of the Army's Schofield Barracks' medical facility for the relevant time periods for any entries pertaining to the Veteran.  If no records are located, a written statement to that effect should be incorporated into the record.  

2.  Contact the Veteran and request that he provide information as to all treatment of his peripheral neuropathy since January 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

3.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after January 2011.  

4.  Schedule the Veteran for a VA neurological examination conducted in order to determine the nature and etiology of his peripheral neuropathy.  All indicated tests and studies should be accomplished and the findings then reported in detail.  
The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified peripheral neuropathy had its onset during active service; is related to the Veteran's subjective history of in-service foot complaints and/or his service in the Republic of Vietnam including his presumed herbicide exposure; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

